Citation Nr: 0833577	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-38 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for urethral stricture 
status post dilation.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 2005 to February 
2007, with a prior period in the Army Reserves that included 
periods of active duty for training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for urethral stricture 
status post dilation.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDING OF FACT

The veteran incurred a urethral stricture during active 
service, manifested by blood in the urine; he underwent 
surgical dilation, and has been treated for residuals 
continuously since service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of urethral stricture status post dilation have 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for residuals of urethral 
stricture, status post dilation, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

II.  Service Connection

The veteran seeks service connection for residuals of a 
urethral stricture, manifested by blood in the urine.  The 
veteran maintains that this condition began during service, 
and has continued since discharge from service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reflect that the veteran 
underwent a physical examination in October 2003, for the 
purpose of establishing eligibility for retention in the Army 
Reserves.  The report notes a history of two prior urinary 
tract infections, with the last urinary tract infection 
occurring five years prior.  

A January 2007 Report of Medical Assessment noted urinary 
stricture surgery as a result of blood in the urine for six 
months.  An Adult Preventive and Chronic Care Flowsheet (DD 
Form 2766) reveals that the veteran underwent surgery for a 
urinary obstruction in March 2006.  

The veteran was discharged from active service in February 
2007, and a post-service VA general medical examination in 
March 2007 noted that the veteran had a history of urethral 
stricture status post dilation.  The veteran reported gross 
hematuria for six months since September 2005.  He was 
treated for six months with Cipro, but that did not relieve 
the symptoms.  He veteran was ultimately diagnosed with 
urethral stricture and had urethral dilation.  The veteran's 
current complaints including dribbling after urination.  The 
diagnosis was urethral stricture status post dilation with 
residuals as noted above.  

At his personal hearing in June 2008, the veteran testified 
that he was treated successfully in 2003, prior to active 
service, for a urinary tract infection, manifested by pain 
and blood in the urine.  Then, in 2005, during active 
service, he was treated for what appeared at first to be 
another urinary tract infection; however, after no 
improvement after six months of taking Cipro, it was 
determined that the veteran had a urethral stricture, and 
subsequently underwent dilation.  This testimony is 
consistent with the service medical records.  

The Board has no reason to doubt the veteran's assertions 
that the he suffered in-service incurrence of urethral 
stricture.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., such as undergoing a 
surgical procedure, experiencing blood in the urine, pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise and cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The veteran has provided competent lay evidence indicating 
in-service incurrence and treatment for urethral stricture, 
the symptoms of which included pain and blood in the urine; 
different symptoms than those associated with the 2003 
urinary tract infections.  The veteran has also provided 
competent lay evidence of continuity of residual 
symptomatology since discharge from service, corroborated by 
a medical professional.  In particular, the VA examiner 
indicated that the veteran's report of dribbling after 
urination was a residual of the in-service urethral 
stricture, status post dilation.  There is no contradictory 
medical evidence.  

Although the actual surgical report of the dilation is not 
associated with he claims file, the Board resolves all doubt 
in the veteran's favor, finding that the veteran incurred a 
urethral stricture status post dilation during service, the 
residuals of which have been continuously treated since 
service.  The veteran is competent to report that his 
symptoms began during service and have continued to the 
present; and, the veteran's current symptoms have been linked 
by a VA doctor to the in-service urethral stricture status 
post dilation.  Service connection is therefore warranted.  



ORDER

Service connection for residuals of urethral stricture status 
post dilation is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


